DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf et al (U.S. PGPub No. 2013/0010405).
Regarding claim 1, Rothkopf teaches a portable information terminal (Fig 1; 10) comprising: a first housing (12A) and a second housing (12B); and a display portion (14) capable of being folded (folds along axis 18; para 0039), the display portion comprising: a first portion fixed by the first housing (the portion of display 14 mounted to housing 12A); and a second portion fixed by the second housing (the portion of display 14 mounted to housing 12B), wherein, when the first housing and the second housing overlap with each other (Fig 4, 10), the display portion is folded and the second portion of the display portion is exposed (the housing portion 12A and 12B overlap with each other when the portable information terminal 10 is folded), and wherein, when the first housing and the second housing do not overlap with each other (Figs 1 and 2, 10), the display portion is not folded and the first portion and the second portion of the display portion are exposed (the housing portion 12A and 12B do not overlap with each other when the portable information terminal 10 is not folded).
Regarding claim 2, Rothkopf teaches wherein the display portion further comprises a third portion (Fig 3, 44) between the first portion and the second portion.
Regarding claims  4 and 6, Rothkopf per para 0034 teaches that portable information terminal (10) can be a wrist-watch device. Accordingly the provision of a band attached to the terminal (10) is considered to be inherent.
Regarding claim 5, Rothkopf per para 0079 teaches that magnetic engagement features (129) and (131) are attached to housing portions (12A) and (12B) to fix the housing portions (12A) and (12B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al (U.S. PGPub No. 2013/0010405) as applied to claim 1 above, and further in view of Kim et al (U.S. PGPub No. 2010/0182265).
Regarding claim 3, Rothkoph teaches all of the elements of the claimed invention as stated above.
However, Rothkoph fails to teach wherein the display portion functions as a touch panel.
Kim teaches a foldable display terminal (Fig 1, 100) wherein the flexible display (101) includes a first touch screen (110) on a first display portion and second touch screen (120) on a second display portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable information terminal taught by Rothkoph to utilize the flexible display (101) taught by Kim in order to allow control of the terminal by touch input.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D PETERSON/            Examiner, Art Unit 2871                                                                                                                                                                                            
/EDWARD J GLICK/            Supervisory Patent Examiner, Art Unit 2871